EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Bellum on 06/05/2021.

The application has been amended as follows: 
	
	Claims 64, 66, 67, 70-73, and 80-83 are rejoined. 

	Claims 90, 92-100, and 107-110 are cancelled without prejudice. 

	In claims 64 and 66, delete “at least” and replace with “than”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the creation of VLPs in plants has been notably difficult. Indeed, the rejections previously of record cite several publications from different groups highlighting such complexity. Applicant has amended the claims and provided sufficient evidence that the scope of the claims are fully described and enabled. Pierre-Olivier Lavoie demonstrated in the declaration filed 03/01/2021 that VLPs are able to be produced in other plants. Thus, despite the observed productivity of N. benthamiana taught by D’Aoust, the declaration filed 03/01/2021 shows that VLP formation is not dependent on the productivity of N. benthamiana. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 61, 63-83, 86-87, 101-106, and 111 are allowed. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/Primary Examiner, Art Unit 1662